Case 1:12-cr-00647-PKC Document 486 Filed 01/06/21 Page 1of1

MICHAEL J. LITTLE

THE TOWER HOUSE
MICHELDEVER STATION
HAMPSHIRE 8021 3AL
UNITED KINGDOM
January 6, 2021
By ECF & EMAIL
The Honorable P, Kevin Castel
United States District Judge
United States Courthouse
500 Pearl! St.
New York, NY 10007-1312
Re: Defendant’s Letter Motion Requesting the Court Reconsider its

Restitution Order Pending Defendant’s Submission to the Court
United States of America y. Michael Little
Docket No, 12-cr-0647 (PKC)

Dear Judge Castel,

I respectfully submit this letter motion requesting the Court reconsider its Order of
Restitution [Dkt.# 484, 1/6/2021] pending Defendant filing a position paper pursuant to the
schedule detailed in the attached Court Order [Dkt.# 482, 11/30/2020].

There are matters of new evidence to be brought to the Court’s attention in respect of
restitution, it is respectfully submitted, in the interests of justice, the Court weigh this
evidence before deciding joint and several restitution.

Respectfully submitted,

/sf M.J. Little
Michael J. Little, Pro Se

ce! AUSA Christopher J, DiMase. via ECF
Sean Maher, Esq. via ECF

 

 
